Exhibit 10.1

LIMITED GUARANTEE

OF

STERLING CAPITAL PARTNERS, .L.P.

LIMITED GUARANTEE, dated as of January 28, 2006 (this “Limited Guarantee”), by
Sterling Capital Partners, L.P. (the “Guarantor”), in favor of Educate, Inc., a
Delaware corporation (the “Company”).

1. Limited Guarantee. To induce the Company to enter into that certain Agreement
and Plan of Merger, dated as of January 28, 2006 (as amended, supplemented or
otherwise modified from time to time, the “Merger Agreement”), by and among the
Company, Edge Acquisition, LLC, a Delaware limited liability company (“Parent”),
and Edge Acquisition Corporation, a Delaware corporation and wholly-owned
subsidiary of Parent (“Merger Sub”), pursuant to which Merger Sub will merge
with and into the Company, the Guarantor absolutely, unconditionally and
irrevocably guarantees to the Company, as a primary obligor and not merely as a
surety, the due and punctual observance, payment, performance and discharge of
any obligation of Parent and Merger Sub pursuant to the Merger Agreement to pay
12.5% of the payment obligations of Parent and Merger Sub under Section 7.6(c)
of the Merger Agreement (the “Obligations”); provided, that notwithstanding
anything to the contrary set forth herein, the maximum amount payable by the
Guarantor under this Limited Guarantee shall not exceed $2,000,000.00 (the
“Cap”), it being understood that this Limited Guarantee may not be enforced
without giving effect to the Cap. The Company agrees that in the event that
Parent and Merger Sub breaches its Obligations under the Merger Agreement and
the Company wishes to enforce its rights under this Limited Guarantee, the
Company shall simultaneously attempt to enforce its rights under those certain
guarantees dated the date hereof by Sterling Capital Partners II, L.P.,
Citigroup Capital Partners II Cayman Holdings, L.P., Citigroup Capital Partners
II Onshore, L.P., Citigroup Capital Partners II Employee Master Fund, L.P.,
Citigroup Capital Partners II 2007 Citigroup Investment, L.P. and CGI CPE LLC
(the “Other Guarantors”) in favor of the Company. Notwithstanding anything to
the contrary contained in this Limited Guarantee or any other document, the
obligations of the Guarantor under this Agreement and of any other parties under
any other guarantees shall be several and not joint.

2. Nature of Limited Guarantee. The Company shall not be obligated to file any
claim relating to the Obligations in the event that Parent or Merger Sub becomes
subject to a bankruptcy, reorganization or similar proceeding, and the failure
of the Company to so file shall not affect the Guarantor’s obligations
hereunder. In the event that any payment to the Company in respect of any
Obligations is rescinded or must otherwise be returned for any reason
whatsoever, the Guarantor shall remain liable hereunder with respect to such
Obligations as if such payment had not been made. This is an unconditional
guarantee of payment and not of collectibility. The Guarantor reserves the right
to assert defenses which Parent or Merger Sub may have to payment of any
Obligations other than defenses arising from the bankruptcy or insolvency of
Parent or Merger Sub and other defenses expressly waived hereby.

3. Changes in Obligations, Certain Waivers. The Guarantor agrees that the
Company may at any time and from time to time, without notice to or further
consent of the Guarantor, extend the time of payment of any of the Obligations,
and may also make any agreement with Parent or Merger Sub for the extension,
renewal, payment, compromise, discharge or release thereof, in



--------------------------------------------------------------------------------

whole or in part, or for any modification of the terms thereof or of any
agreement between the Company and Parent or Merger Sub or any such other person
without in any way impairing or affecting this Limited Guarantee. The Guarantor
agrees that the obligations of the Guarantor hereunder shall not be released or
discharged, in whole or in part, or otherwise affected by (a) the failure of the
Company to assert any claim or demand or to enforce any right or remedy against
Parent or Merger Sub or any other entity or person interested in the
transactions contemplated by the Merger Agreement; (b) any change in the time,
place or manner of payment of any of the Obligations or any rescission, waiver,
compromise, consolidation or other amendment or modification of any of the terms
or provisions of the Merger Agreement or any other agreement evidencing,
securing or otherwise executed in connection with any of the Obligations,
(c) the addition, substitution or release of any other entity or person
interested in the transactions contemplated by the Merger Agreement; (d) any
change in the corporate existence, structure or ownership of Parent or Merger
Sub or any other entity or person interested in the transactions contemplated by
the Merger Agreement; (e) any insolvency, bankruptcy, reorganization or other
similar proceeding affecting Parent or Merger Sub or any other entity or person
interested in the transactions contemplated in the Merger Agreement; (f) the
existence of any claim, set-off or other rights which the Guarantor may have at
any time against Parent, Merger Sub or the Company, whether in connection with
the Obligations or otherwise; or (g) the adequacy of any other means the Company
may have of obtaining payment of the Obligations. To the fullest extent
permitted by law, the Guarantor hereby expressly waives any and all rights or
defenses arising by reason of any law which would otherwise require any election
of remedies by the Company. The Guarantor waives promptness, diligence, notice
of the acceptance of this Limited Guarantee and of the Obligations, presentment,
demand for payment, notice of non-performance, default, dishonor and protest,
notice of any Obligations incurred and all other notices of any kind (except for
notices to be provided to Parent and Merger Sub in accordance with Section 8.7
of the Merger Agreement), all defenses which may be available by virtue of any
valuation, stay, moratorium law or other similar law now or hereafter in effect,
any right to require the marshalling of assets of the Parent or Merger Sub or
any other entity or other person interested in the transactions contemplated by
the Merger Agreement, and all suretyship defenses generally (other than fraud or
willful misconduct by the Company or any of its Subsidiaries or defenses to the
payment of the Obligations that are available to Parent or Merger Sub under the
Merger Agreement or breach by the Company of this Limited Guarantee). The
Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the transactions contemplated by the Merger Agreement and that the
waivers set forth in this Limited Guarantee are knowingly made in contemplation
of such benefits. Notwithstanding anything to the contrary contained in this
Limited Guarantee, the Company hereby agrees that, to the extent Parent and
Merger Sub are relieved of their obligations under Section 7.6(c) of the Merger
Agreement, the Guarantor shall be similarly relieved of its Obligations under
this Limited Guarantee.

4. No Waiver; Cumulative Rights. No failure on the part of the Company to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Company of any right, remedy or power hereunder preclude any other or future
exercise of any right, remedy or power hereunder. Each and every right, remedy
and power hereby granted to the Company or allowed it by law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by the
Company at any time or from time to time.



--------------------------------------------------------------------------------

5. Representations and Warranties. The Guarantor hereby represents and warrants
that:

a. the execution, delivery and performance of this Limited Guarantee have been
duly authorized by all necessary action and do not contravene any provision of
the Guarantor’s partnership agreement, operating agreement or similar
organizational documents or any law, regulation, rule, decree, order, judgment
or contractual restriction binding on the Guarantor or its assets;

b. all consents, approvals, authorizations and permits of, filings with and
notifications to, any governmental authority necessary for the due execution,
delivery and performance of this Limited Guarantee by the Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required in connection with the execution, delivery or
performance of this Limited Guarantee;

c. this Limited Guarantee constitutes a legal, valid and binding obligation of
the Guarantor enforceable against the Guarantor in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) general equitable principles (whether considered in a
proceeding in equity or at law);

d. this Limited Guarantee does not constitute a breach or event of default under
any other agreement to which Guarantor is a party, except as would not have a
material adverse effect on Guarantor’s ability to perform its obligations
hereunder; and

e. Guarantor has the financial capacity to pay and perform its obligations under
this Limited Guarantee, and all funds necessary for the Guarantor to fulfill its
Obligations under this Limited Guarantee shall be available to the Guarantor for
so long as this Limited Guarantee shall remain in effect in accordance with
Section 8 hereof.

6. No Assignment. Neither the Guarantor nor the Company may assign its rights,
interests or obligations hereunder to any other person (except by operation of
law) without the prior written consent of the Company or the Guarantor, as the
case may be; provided, however, that the Guarantor may assign all or a portion
of its obligations hereunder to an affiliate or to an entity managed or advised
by an affiliate of the Guarantor, provided that no such assignment shall relieve
the Guarantor of any liability or obligation hereunder except to the extent of
amounts actually received by the Company from the assignee.

7. Notices. All notices and other communications hereunder will be effective
(a) if delivered by hand or overnight courier, when such delivery is made at the
address specified in this Section 8.7, or (b) if delivered by facsimile, when
such facsimile is transmitted to the facsimile number specified in this
Section 8.7 and appropriate confirmation is received. Any notice, request,
instruction or other communication to the Guarantor hereunder shall be in
writing and delivered by hand or overnight courier service or by facsimile:

 

To Guarantor:    Sterling Capital Partners II, LLC    1033 Skokie Boulevard,
Suite 600    Northbrook, Illinois 60062    Facsimile:    (847) 480-0199   
Attention:    Tom D. Wippman



--------------------------------------------------------------------------------

with a copy to:    Katten Muchin Rosenman LLP    525 West Monroe Street, Suite
1900    Chicago, Illinois 60661    Facsimile:    (312) 577-8864    Attention:   
Saul E. Rudo, Esq.    Mark D. Wood, Esq.

or to such other address or facsimile number as the Guarantor shall have
notified the Company in a written notice delivered to the Company in accordance
with the Merger Agreement. All notices to the Company hereunder shall be
delivered as set forth in the Merger Agreement.

8. Continuing Guarantee. This Limited Guarantee shall remain in full force and
effect and shall be binding on the Guarantor, its successors and assigns until
all amounts payable under this Limited Guarantee have been indefeasibly paid or
satisfied in full. Notwithstanding the foregoing, this Limited Guarantee shall
terminate and the Guarantor shall have no further obligations under this Limited
Guarantee as of the earlier of (a) the Effective Time (as defined in the Merger
Agreement), (b) the termination of the Merger Agreement in accordance with its
terms by mutual consent of the parties or under circumstances in which neither
the Parent nor Merger Sub would be obligated to make any payments under
Section 7.6(c) of the Merger Agreement, (c) the first anniversary of any
termination of the Merger Agreement in accordance with its terms, except as to a
claim for payment of any Obligation presented by the Company to Parent, Merger
Sub or the Guarantor by such first anniversary, and (d) the undersigned’s
terminating its obligations with respect to the Merger as a result of the
modification or waiver, in a manner adverse to Parent or the Guarantor or the
Other Guarantors, of the provisions of the Merger Agreement relating to the
Termination Fee, the Acquiror Expenses or the Reverse Termination Fee (and the
Company hereby agrees that the Guarantor may terminate such obligations as a
result of any such modification or waiver). Notwithstanding the foregoing, in
the event that the Company or any of its affiliates asserts in any litigation or
other proceeding that the provisions of Section 1 hereof limiting the
Guarantor’s liability to the Cap or the provisions of this Section 8 or
Section 9 hereof are illegal, invalid or unenforceable in whole or in part, or
asserting any theory of liability against the Guarantor or any Affiliate of the
Guarantor with respect to the transactions contemplated by the Merger Agreement
other than the liability of the Guarantor under this Limited Guarantee (as
limited by the provisions of Section 1), then (i) the obligations of the
Guarantor under this Limited Guarantee shall terminate ab initio and be null and
void, and (ii) if the Guarantor has previously made any payments under this
Limited Guarantee, it shall be entitled to recover such payments; provided,
however, that if the Guarantor asserts in any litigation or other proceeding
that this Limited Guarantee is illegal, invalid or unenforceable in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law), then, to the extent the Company
prevails in such litigation or proceeding, the Guarantor shall pay on demand all
reasonable fees and out of pocket expenses of the Company in connection with
such litigation or proceeding.



--------------------------------------------------------------------------------

9. No Recourse.

a. The Company acknowledges that the sole assets of Parent and Merger Sub are
cash in a de minimus amount and its rights under the Merger Agreement, and that
no additional funds are expected to be contributed to Parent or Merger Sub
unless and until the Closing occurs. Notwithstanding anything that may be
expressed or implied in this Limited Guarantee or any document or instrument
delivered contemporaneously herewith, and notwithstanding the fact that the
Guarantor may be a partnership or limited liability company, by its acceptance
of the benefits of this Limited Guarantee, the Company acknowledges and agrees
that, other than with respect to the Company’s rights under this Limited
Guarantee of Guarantor and under the limited guarantees of the Other Guarantors,
it has no right of recovery against, and no liability shall attach to, the
former, current or future stockholders, directors, officers, employees, agents,
affiliates, members, managers, general or limited partners or assignees of the
Guarantor, Parent or Merger Sub or any former, current or future stockholder,
director, officer, employee, general or limited partner, member, manager,
affiliate, agent or assignee of any of the foregoing (collectively, but not
including Guarantor, Parent or Merger Sub, each an “Affiliate”), or, other than
its right to recover from Guarantor for up to the amount of the Obligations
(subject to the Cap and the other limitations described herein), Guarantor,
Parent or Merger Sub, through Parent, Merger Sub or otherwise, whether by or
through attempted piercing of the corporate, partnership or limited liability
company veil, by or through a claim by or on behalf of Parent or Merger Sub
against an Affiliate, Guarantor, Parent or Merger Sub (including a claim to
enforce the commitment letter dated as of the date hereof from the Guarantor and
the Other Guarantors to Parent) arising under, or in connection with, the Merger
Agreement or the transactions contemplated thereby or otherwise relating
thereto, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute, regulation or applicable law, or
otherwise. The Company hereby covenants and agrees that it shall not institute,
directly or indirectly, and shall cause its respective affiliates not to
institute, any proceeding or bring any other claim arising under, or in
connection with, the Merger Agreement or the transactions contemplated thereby
or otherwise relating thereto, against an Affiliate or, other than its right to
recover from Guarantor for up to the amount of the Obligations (subject to the
Cap and the other limitations described herein), Guarantor, Parent or Merger
Sub.

b. Recourse against the Guarantor under this Limited Guarantee and against the
Other Guarantors pursuant to their written guarantees delivered
contemporaneously herewith shall be the sole and exclusive remedy of the Company
against the Guarantor and any Affiliates in respect of any liabilities or
obligations arising under, or in connection with, the Merger Agreement or the
transactions contemplated thereby or hereby or otherwise relating thereto or
hereto. Nothing set forth in this Limited Guarantee shall confer or give or
shall be construed to confer or give to any Person other than the Guarantor and
the Company (including any Person acting in a representative capacity) any
rights or remedies against any Person other than the Company and the Guarantor
as expressly set forth herein.

c. For all purposes of this Limited Guarantee, a person shall be deemed to have
pursued a claim against another person if such first person brings a legal
action against such person, adds such other person to an existing legal
proceeding, or otherwise asserts a legal claim of any nature against such
person.



--------------------------------------------------------------------------------

d. The Company acknowledges that the Guarantor is agreeing to enter into this
Limited Guarantee in reliance on the provisions set forth in this Section 9.
This Section 9 shall survive termination of this Limited Guarantee.

10. Governing Law. This Limited Guarantee will be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
applicable principles of conflict of laws that would cause the laws of another
State to otherwise govern this Limited Guarantee. Each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Limited Guarantee and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Limited Guarantee
and the rights and obligations arising hereunder brought by the other party
hereto or its successors or assigns shall be brought and determined exclusively
in any state or federal court in the State of Delaware. Each of the parties
hereto agrees that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 7 or in such other
manner as may be permitted by applicable laws, will be valid and sufficient
service thereof. Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Limited Guarantee or any of the transactions contemplated by this Limited
Guarantee in any court or tribunal other than the aforesaid courts. Each of the
parties hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Limited Guarantee and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Limited Guarantee and the rights and obligations arising hereunder (i) any claim
that it is not personally subject to the jurisdiction of the above named courts
for any reason other than the failure to serve process in accordance with this
Section 10, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by the applicable law, any claim that
(x) the suit, action or proceeding in such court is brought in an inconvenient
forum, (y) the venue of such suit, action or proceeding is improper or (z) this
Limited Guarantee, or the subject matter hereof, may not be enforced in or by
such courts.

11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS LIMITED GUARANTEE OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.

12. Counterparts; Effectiveness. This Limited Guarantee may be executed in two
or more identical counterparts, all of which shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party. In the event that any signature to
this Limited Guarantee or any amendment hereto is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof. No party hereto
shall raise the use of a facsimile machine or e-mail



--------------------------------------------------------------------------------

delivery of a “.pdf” format data file to deliver a signature to this Limited
Guarantee or any amendment hereto or the fact that such signature was
transmitted or communicated through the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file as a defense to the formation or
enforceability of a contract and each party hereto forever waives any such
defense.

Signature page follows.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor and the Company have caused this Limited
Guarantee to be executed and delivered as of the date first written above by its
officer thereunto duly authorized.

 

STERLING CAPITAL PARTNERS, L.P. BY:  

SC PARTNERS, L.P.,

ITS GENERAL PARTNER

BY:  

STERLING CAPITAL PARTNERS, LLC,

ITS GENERAL PARTNER

By:  

/s/ Merrick E. Elfman

Name:   Merrick E. Elfman Its:   Senior Managing Director Accepted and Agreed
to: EDUCATE, INC. By:  

/s/ C. Alan Schroeder

Name:   C. Alan Schroeder Its:   General Counsel and Secretary